     8:20-cr-00120-BCB-SMB Doc # 60 Filed: 10/30/20 Page 1 of 6 - Page ID # 121




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

    UNITED STATES OF AMERICA,

                        Plaintiffs,                                      8:20CR120

           vs.
                                                                           ORDER
    TANNER J. LEICHLEITER,

                        Defendant.


        This matter is before the Court on Defendant Tanner Leichleiter’s Motion to Sever Counts
(Filing No. 44). An evidentiary hearing was held regarding this matter on September 16, 2020. A
transcript has been filed and the motion is ready for disposition. For the reasons explained below,
the motion will be denied.

                                               FACTS

        On June 17, 2020, Defendant was indicted on a two-count indictment with kidnapping in
violation of 18 U.S.C. § 1201(a)(1) and 18 U.S.C. § 2, and as being an unlawful user of a controlled
substance in possession of a firearm in violation of 18 U.S.C. § 922(g)(3) and 924(a)(2). (Filing
No. 27.)

        A criminal complaint was filed against Defendant on April 21, 2020. (Filing No. 1.) FBI
Special Agent Anthony Peterson (“Agent Peterson”) completed the affidavit in support of the
criminal complaint and the arrest warrant. (Filing No. 1.) Agent Peterson also testified at the
evidentiary hearing.1 Agent Peterson has been with the FBI for a little over ten years and is
assigned to the FBI Omaha Division, Violent Crimes Against Children Task Force, where he is
responsible for investigating violations of various criminal statutes. (Filing No. 1; TR. 4-5.) Agent
Peterson has received training in kidnapping investigations from the FBI and has knowledge about
the means and methods of kidnapping investigations. (Filing No. 1.) Prior to joining the FBI,
Agent Peterson served as a police officer with the Omaha Police Department. (Filing No. 1.)

1
  Agent Peterson adopted the facts set forth in the criminal complaint affidavit as part of his hearing
testimony. (TR. 8.)

                                                  1
    8:20-cr-00120-BCB-SMB Doc # 60 Filed: 10/30/20 Page 2 of 6 - Page ID # 122




       According to Agent Peterson’s affidavit and hearing testimony, on April 19, 2020, at
approximately 12:00 p.m., Karen De La Garza (“Karen”) returned to Tekamah, Nebraska from
Grand Island, Nebraska where she had been visiting family. (Filing No. 1.) While she was in
Grand Island, her mother, Nora Gilda Guevara Tirana (“Tirana”), watched Karen’s two children,
ages 7 and 4. (Filing No. 1.) There was no legal or custody agreement which gave Tirana custody
of the children. (Filing No. 1.) Agent Peterson’s affidavit states that upon Karen’s return to
Tirana’s residence in Tekamah, she was involved in a verbal altercation with Tirana and
Defendant. (Filing No. 1.) Defendant is Karen’s stepfather. During the argument, Tirana
destroyed Karen’s cell phone, smart watch, and computer with a hammer. (Filing No. 1.) Agent
Peterson’s affidavit states Defendant physically assaulted Karen and the children, and that Tirana
forced Karen into a back bedroom of the residence. (Filing No. 1.) According to the affidavit,
Tirana kept Karen captive in the back room by threatening her with a hammer. (Filing No. 1.)
Tirana told Karen that Defendant was taking the children and that Karen would have to kill her to
get out of the room or to prevent Defendant from taking the children. (Filing No. 1.) Karen could
hear the children in the residence until approximately 9:30 p.m. on April 19, 2020. (Filing No. 1.)

       The affidavit states that at approximately 5:00 a.m. on April 20, 2020, Karen was able to
free herself from the back room after Tirana fell asleep. (Filing No. 1.) Karen could not find
Defendant or the children, so she went to a gas station and called police. (Filing No. 1.) Agent
Peterson’s affidavit states that Karen did not give Defendant permission to take the children and
that there was no legal or verbal agreement allowing Defendant to have custody of the children.
(Filing No. 1.) Officers then issued an Amber Alert. (TR 4.)

       At about 10:58 a.m. on April 20, 2020, law enforcement in Sedgwick County, Kansas
located Defendant’s vehicle in Haysville, Kansas. (TR. 4.) Law enforcement darted Defendant’s
vehicle with a canister containing a tracking beacon. (TR. 10.) After his vehicle was hit with the
canister, Defendant pulled over. (TR. 10.) Law enforcement instructed Defendant to exit his
vehicle at gunpoint. (TR. 10.) Defendant exited his vehicle and was placed under arrest.2 (TR. 4,
10.)


2
 Agent Peterson was not present when Defendant was arrested. (TR. 9.) The information provided by
Agent Peterson was gained from his review of police recordings and police reports. (TR. 9.)


                                                2
      8:20-cr-00120-BCB-SMB Doc # 60 Filed: 10/30/20 Page 3 of 6 - Page ID # 123




         The children and a dog were found in the back of Defendant’s vehicle. (TR. 4-5.) The
children were not wearing shoes and were not in car seats. (TR. 5-6.) There were no car seats in
the vehicle. (TR. 5.) Agent Peterson testified that it did not appear the children were properly
prepared for a trip.3 (TR. 6.) Agent Peterson testified that narcotics and several firearms were
found in the vehicle. (TR. 5, 7.) Loaded firearms were in the front driver’s seat area. (TR. 7.)
There were also bullets throughout the vehicle and firearms in the back of the vehicle. (TR. 7.)
Agent Peterson testified that Defendant could have easily grabbed the firearms while driving. (TR.
7.) Defendant did not have his cell phone with him at the time of his arrest. (TR. 6.) Defendant
left his phone in Tekamah, Nebraska. (TR. 6.)

         Agent Peterson testified that Defendant made conflicting statements regarding the children
as he was being arrested. (TR. 6.) Agent Peterson testified that Defendant stated that the children’s
grandmother told him to take them. (TR. 6.) According to Agent Peterson, Defendant also said
he took the children because their mother kept running away with them. (TR. 6.) According to
Agent Peterson, Karen also relayed to officers that Defendant may have been motivated to take
the children because he wanted to teach them to be survivalists and prepare for COVID-19. (TR.
8.)

         Agent Peterson testified that witnesses familiar with Defendant’s drug use indicated during
the investigation that Defendant’s drug use had increased and that his behavior had become more
erratic. (TR. 7-8.) Agent Peterson said that the witnesses reported Defendant’s drug use may have
driven Defendant’s decision-making that led to the incident. (TR. 7-8.)

                                             DISCUSSION

         Rule 8(a) of the Federal Rules of Criminal Procedure permits the government to charge
multiple counts in a single indictment if “the offenses are of the same or similar character, based
on the same act or transaction, or are parts of a common scheme or plan.” United States v. Steele,
550 F.3d 693, 702 (8th Cir. 2008). Rule 8 “is broadly construed in favor of joinder to promote the
efficient administration of justice.” United States v. Taken Alive, 513 F.3d 899, 902 (8th Cir.

3
 Agent Peterson acknowledged on cross-examination that he had not reviewed or examined all the contents
of Defendant’s vehicle and, thus, could not testify as to what items of children’s clothing, if any, were in
the vehicle. (TR. 11.)

                                                     3
   8:20-cr-00120-BCB-SMB Doc # 60 Filed: 10/30/20 Page 4 of 6 - Page ID # 124




2008).

         Under Rule 8, offenses are considered “of the same or similar character” if they “refer to
the same type of offenses occurring over a relatively short period of time, and the evidence as to
each count overlaps.” United States v. Lindsey, 782 F.2d 116, 117 (8th Cir. 1986) (quotation
omitted). The time factor is determined on a case-by-case basis and “there is no per se rule on
when the time period between similar offenses is so great that they may not be joined.” United
States v. Rodgers, 732 F.2d 625, 629 (8th Cir. 1984). Evidence overlaps for purposes of Rule 8
when evidence surrounding one offense would be probative and admissible at the defendant’s
separate trial for the other offense under Federal Rule of Evidence 404(b). Id. at 630.

         Whether offenses are based on the same act or transaction or part of a common scheme or
plan should be interpreted “flexibly,” requiring that the offenses have a “logical relationship” to
one another. See United States v. Cardwell, 433 F.3d 378, 385 (4th Cir. 2005); United States v.
Park, 531 F.2d 754, 761 (5th Cir. 1976). Offenses can be deemed to arise out of the same
transaction or be part of a common plan or scheme when they are factually intertwined or are
temporally related. See United States v. Johnson, 462 F.3d 815, 822 (8th Cir. 2006) (finding
charges to be part of a common plan or scheme where they were connected temporally and
logically); United States v. Pietras, 501 F.2d 182 (8th Cir. 1974) (finding charge of possession of
an unregistered firearm was based on the same transaction and properly joined with a count of
armed bank robbery because possession of the firearm derived from its presence in the van in
which defendant attempted to escape); United States v. Barrett, 496 F.3d 1079 (10th Cir. 2007)
(finding counts in the indictment based on the same transaction because the counts arose from the
same shooting incident that occurred when officers attempted to serve a warrant). An important
consideration in determining whether events are based on the same transaction or part of a common
plan or scheme is whether evidence supporting the separate counts overlaps so that the same
evidence would be admissible at separate trials. United States v. Little Dog, 398 F.3d 1032 (8th
Cir. 2005). See also United States v. King, 567 F.2d 785, 788 (8th Cir. 1977) (finding no
misjoinder where the “transactions and events occurred over a short period of time, were similarly
carried out, and the evidence necessarily overlapped”).

         Once it is determined that offenses are properly joined under Rule 8, Rule 14 of the Federal

                                                  4
   8:20-cr-00120-BCB-SMB Doc # 60 Filed: 10/30/20 Page 5 of 6 - Page ID # 125




Rules of Criminal Procedure specifies that the district court may nevertheless order separate trials
if a joint trial would “prejudice a defendant or the government.” Fed. R. Crim. P. 14. However,
“[o]nly in an unusual case will the prejudice resulting from a joint trial be substantial enough to
outweigh the general efficiency of joinder.” United States v. Al-Esawi, 560 F.3d 888, 891 (8th
Cir. 2009).

       Having thoroughly reviewed the matter, the Court finds joinder proper under Rule 8.
Defendant has been charged with kidnapping and as being an unlawful user of a controlled
substance in possession of a firearm. The logical relationship between the events underlying each
of the counts and the temporal proximity of the events show that the charges are based on the same
act or transaction. Defendant allegedly kidnapped the children sometime after 9:30 p.m. on April
19, 2020. After escaping from Tirana’s residence in the early morning hours of April 20, 2020,
Karen reported Defendant took her children and law enforcement issued an Amber Alert. Officers
located Defendant’s vehicle in Kansas at approximately 11:00 a.m. on April 20, 2020. Narcotics
and firearms were found in Defendant’s vehicle as officers were recovering the children from
Defendant’s vehicle and investigating the alleged kidnapping. Witnesses interviewed in
connection with the kidnapping reported that Defendant’s drug use had increased, and his behavior
had become more erratic. Both charges against Defendant are based on the same series of events
which took place over a short period of time.

       The evidentiary overlap between the offenses further demonstrates the interrelatedness of
the charges and why joinder is proper. Evidence regarding the firearms and drugs would be
admissible in the kidnapping case even if there were separate trials. At the time Defendant was
found with the children in his vehicle, law enforcement discovered that Defendant’s vehicle
contained narcotics and multiple firearms. The children were not wearing shoes, were not in seat
belts, and did not appear to be prepared for a trip. Defendant’s possession of firearms and the
appearance of the children at the time of the traffic stop is relevant to allegations that Defendant
took the children without permission. Similarly, statements Defendant made at the time of the
traffic stop regarding why he had the children are relevant to the kidnapping charge. Moreover,
witnesses’ testimony regarding Defendant’s drug use and erratic behavior will be admissible and
is potentially relevant to the motive for the purported kidnapping.         In addition, the facts
surrounding the kidnapping would be admissible in the trial on the firearms charge. Therefore,

                                                 5
   8:20-cr-00120-BCB-SMB Doc # 60 Filed: 10/30/20 Page 6 of 6 - Page ID # 126




given the relatedness and temporal proximity of events, as well as evidentiary overlap, the counts
are properly joined.

       Defendant also argues that even if the counts are properly joined under Rule 8, the counts
should be severed under Rule 14 because he will be prejudiced by a joint trial due to the allegations
of drug use and possession of firearms. The Court finds this argument unpersuasive. The Eighth
Circuit Court of Appeals has made clear that “[n]o prejudice results from the refusal to sever when
evidence of one charge would be admissible in a separate trial on the other.” United States v.
McCarther, 596 F.3d 438, 442 (8th Cir. 2010). Under Federal Rule of Evidence 404(b), facts
related to the charge of unlawful possession of firearms will likely be probative and admissible in
a separate trial on the charge of kidnapping. See United States v. Boyd, 180 F.3d 967, 983 (8th
Cir. 1999) (“As the evidence would have been admissible in a separate trial for another crime
under Rule 404(b), a joint trial does not result in additional prejudice”).         Likewise, facts
surrounding the kidnapping will most likely be admissible in a trial on the firearms charge.
Therefore, Defendant will not be prejudiced by a joint trial and the counts will not be severed.

       Accordingly,

       IT IS ORDERED that Defendant’s Motion to Sever Counts (Filing No. 44) is denied.

       Dated this 30th day of October, 2020.

                                                      BY THE COURT:

                                                      s/ Susan M. Bazis
                                                      United States Magistrate Judge




                                                 6
